Citation Nr: 0941139	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  00-22 568A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada

THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for compensation under 38 U.S.C.A. § 1151 for 
deformity of the right index finger with osteomyelitis 
(infection) and tissue loss.  

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
deformity of the right index finger with osteomyelitis 
(infection) and tissue loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from June 
1980 to June 1983.

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  
The Board remanded this case for further development and 
consideration in November 2002, November 2003, November 2006, 
and most recently in February 2008.  Also, in the February 
2008 disposition, the Board denied a separate claim for § 
1151 compensation for a right arm scar due to an intravenous 
(IV) injection.  

As support for his claim, the Veteran testified at a hearing 
at the RO in Las Vegas in February 2003 before the 
undersigned Veterans Law Judge (VLJ) of the Board, 
also commonly referred to as a Travel Board hearing.  

After reopening the § 1151 claim for deformity of the right 
index finger with osteomyelitis (infection) and tissue loss 
on the basis of new and material evidence, the Board is 
remanding this claim to the RO via the Appeals Management 
Center (AMC) for further development and consideration.


FINDINGS OF FACT

The additional evidence received since a June 1995 rating 
decision denying the Veteran's claim for § 1151 compensation 
for deformity of his right index finger is not cumulative of 
evidence already of record, bears directly and substantially 
on this claim, and is so significant that it must be 
considered to fairly decide the merits of this claim.




CONCLUSIONS OF LAW

1.  The June 1995 decision denying § 1151 compensation for 
deformity of the right index finger is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2009).

2.  Since that June 1995 decision, new and material evidence 
has been submitted to reopen this claim.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  



These VCAA notice requirements apply to all five elements of 
a claim, including concerning the downstream disability 
rating and effective date  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court could 
conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.

The Veterans Court initially held in Vazquez-Flores v. Peake, 
22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in 
the timing or content of a VCAA notice can be cured by 
showing the essential fairness of the adjudication will not 
be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F. 3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 
46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Veterans Court nonetheless determined the evidence 
established the Veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
and therefore found the error harmless).

The Veterans Court further stated in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), that "[a]ctual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim."  
Indeed, the Veterans Court held that for an increased-
compensation claim, 38 U.S.C. § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important respects of the Veterans Court's holding in 
Vazquez-Flores, as well as a related case, Schultz v. Peake, 
No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  
Significantly, the Federal Circuit concluded that "the notice 
described in 38 U.S.C. § 5103(a) need not be Veteran 
specific."  Similarly, "while a Veteran's 'daily life' 
evidence might in some cases lead to evidence of impairment 
in earning capacity, the statutory scheme does not require 
such evidence for proper claim adjudication."  Thus, the 
Federal Circuit held, "insofar as the notice described by the 
Veterans Court in Vazquez-Flores requires the VA to notify a 
Veteran of alternative diagnostic codes or potential "daily 
life" evidence, we vacate the judgments."  Vazquez, 2009 WL 
2835434, at 10.

The Veterans Court's other holdings in Vazquez-Flores appear 
to be intact, that is, regarding the above discussion of 
prejudicial deficiencies in timing or content.

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in 
March and December 2008.  These letters informed him of the 
evidence required to substantiate his claim, and of his and 
VA's respective responsibilities in obtaining supporting 
evidence.  Note also that the August 2009 letter, sent 
concurrently with the August 2009 SSOC, complied with Dingess 
by discussing the disability rating and downstream effective 
date elements of the claim.  However, there has been no 
reason for the RO to again go back and readjudicate the 
claim, such as in another SSOC, because the Veteran has not 
submitted any additional evidence in response to that 
additional Dingess notice.  38 C.F.R. §§ 19.31, 19.37 (2009); 
see again, Mayfield IV and Prickett, supra.  That is to say, 
the absence of another SSOC after the most recent August 2009 
notice is not prejudicial because the result of such a 
readjudication on exactly the same evidence and law 
previously considered would be no different than the previous 
adjudication.  Cf. Medrano v. Nicholson, 21 Vet. App. 165, 
173 (2007).

In addition, with regards to new and material evidence - the 
threshold preliminary requirement for reopening the claim, 
the December 2008 VCAA notice letter is compliant with the 
recent U.S. Court of Appeals for Veterans Claims (Court) 
decision in Kent v. Nicholson, 20 Vet. App. 1 (2006), since 
these letters sufficiently explained the bases of the prior 
denial (i.e., the deficiencies in the evidence when the claim 
was previously considered).  Notably, the Board remanded to 
the AMC in November 2006 and February 2008 to ensure 
sufficient and proper VCAA notice specifically for a petition 
to reopen based upon new and material evidence.  As noted, 
content-complying notice was sent to the Veteran in December 
2008.  

Moreover, since the Board is reopening the claim on the basis 
of this new and material evidence, there is no further need 
to discuss whether the Veteran has received sufficient notice 
insofar as the specific reasons for the prior, June 1995 
denial because, even if he has not, this is inconsequential 
and, therefore, at most harmless error because the Board is 
reopening his claim regardless.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006).

Unfortunately, though, the RO has not fulfilled other aspects 
of the duties to notify and assist.  38 U.S.C.A. § 5100 et 
seq (West 2002 and Supp. 2009).  See also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  And this is why the Board 
must remand the claim rather than immediately readjudicate it 
on the underlying merits.

II.  Analysis-Petition to Reopen the Claim for § 1151 
Compensation for a Right Index Finger Deformity

In June 1995, the RO denied the Veteran's claim for § 1151 
compensation for deformity of his right index finger from VA 
surgery and treatment of that finger in 1993.  Specifically, 
the RO denied the claim for a lack of additional disability 
of the right index finger, instead finding that there was 
improvement and eventual resolution of a severe finger 
infection.  The claim was additionally denied due to a lack 
of proximate cause, and the decision stated that he engaged 
in willful misconduct by refusing to comply with recommended 
antibiotics treatment.  He did not appeal that decision, so 
it is final and binding on him based on the evidence then of 
record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 
20.302, 20.1103 (2009).  

The Veteran filed a petition to reopen this claim in August 
1999.  Because he filed that petition before August 29, 2001, 
the Board must determine whether there is new and material 
evidence to reopen his claim under the former version of 
3.156.  

If new and material evidence is presented or secured with 
respect to a claim that has been denied, VA must reopen the 
claim and review its former disposition.  38 U.S.C.A. § 5108.  
According to the former version of 38 C.F.R. § 3.156, new and 
material evidence means not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously of record is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002).  
But, see also 38 C.F.R. § 3.156(a) (2009) (for the amended 
definition of "new and material evidence" effective for 
claims filed on or after August 29, 2001).

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997, were amended. See 69 Fed. Reg. 
46,426 (Aug. 3, 2004) [adding 38 C.F.R. § 3.361].  Those 
regulations largely implemented the provisions of 38 U.S.C.A. 
§ 1151.

When a Veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination by VA, disability compensation 
shall be awarded in the same manner as if such additional 
disability or death were service connected.  See 38 U.S.C.A. 
§ 1151 (West 2002); 38 C.F.R. § 3.361(a) (2009).

For claims filed on or after October 1, 1997, as in this 
case, the Veteran must show that the VA treatment in question 
resulted in additional disability and further, that the 
proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part 
in furnishing the medical or surgical treatment, or that the 
proximate cause of the disability was an event which was not 
reasonably foreseeable.  38 U.S.C.A. § 1151; see also 
VAOPGCPREC 40-97 (Dec. 31, 1997).

In determining whether evidence is "new and material," the 
credibility of the additional evidence in question must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does 
not require the Secretary [of VA] to consider the patently 
incredible to be credible").  

Since the June 1995 final denial, the additional evidence 
submitted consists of:  VA treatment records, VA compensation 
examination and opinion records, statements from the Veteran, 
Social Security Administration (SSA) records unrelated to the 
disabilities at issue, and a transcript of the Veteran's 
February 2003 Travel Board hearing.  

Importantly, there is a recent VA compensation examination 
and opinion which constitutes new and material evidence, even 
under the stricter pre-August 2001 standards.  In particular, 
the May 2005 VA finger examination and addendum opinion 
serves to bear directly and substantially upon the specific 
matter under consideration, is neither cumulative nor 
redundant, and by itself or in connection with evidence 
previously of record is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  Indeed, a May 2005 VA examiner 
confirmed the Veteran has ankylosis of his right index finger 
at the distal interphalangeal joint with a 40-degree flexion 
contracture and a 45-degree angulation towards his thumb.  
And although this same examiner indicated the right index 
finger ankylosis is stable, requires no specific treatment, 
and does not preclude employability, the Veteran's ankylosis 
of the very finger claimed to be damaged by VA treatment 
certainly constitutes an additional disability for § 1151 
purposes.  The Board acknowledges that the April 2007 VA 
compensation physician opined no additional significant 
disability occurred to the right index finger from an October 
1993 right index finger surgery.  But, also subsequent to the 
last final rating decision, there are additional X-ray 
reports and photos showing a swan-neck deformity of his right 
index finger.  So, the Board must concede that an additional 
disability to his right index finger does exist.

In that regard, the October 2005 addendum opinion by that May 
2005 VA examiner noted that the Veteran had "a deformity of 
his right index finger, which had formed secondary to a 
surgical procedure directed towards the index finger at the 
VA in 1993."  Therefore, the May 2005 VA examination and 
addendum provide sufficient evidence that the 1993 VA surgery 
and post-operative treatment actually caused the Veteran's 
ankylosis of the right index finger.  The October 2005 VA 
addendum opinion also states that "the right index finger 
deformity of the distal interphalangeal joint was an 
unanticipated event that occurred during the course of his 
treatment."  This indicates the possibility that the 
additional disability of the right index finger was an event 
not reasonably foreseeable, which would by itself establish 
proximate causation, independent of any evidence of 
carelessness or negligence.  This at least helps establish a 
clearer picture of the Veteran's § 1151 claim.  See Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

The Board therefore finds new and material evidence of record 
to reopen the claim for compensation under 38 U.S.C.A. § 1151 
for deformity of the right index finger.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(c).  Unfortunately, although there is 
sufficient evidence to reopen this claim, there is simply not 
enough competent medical evidence of record to allow the 
Board to adjudicate this decision on the merits.

ORDER

New and material evidence has been submitted to reopen the 
claim of entitlement to § 1151 compensation for deformity of 
the right index finger.  To this extent only, the appeal is 
granted.


REMAND

Before addressing the § 1151 claim at issue on its underlying 
merits, the Board finds that additional development of the 
evidence is required.

The May 2005 VA examination report findings and the 
October 2005 VA addendum opinion establish the Veteran has 
additional disability of ankylosis of his right index finger 
as a result of VA surgery and treatment of his right index 
finger in 1993.  

Importantly, a Board Certified Psychiatrist who examined the 
Veteran in May 2005 for VA compensation purposes determined 
that, more likely than not, based on the records reviewed and 
his history of abusing drugs and having 
psychotic/schizophrenic symptoms because of them, he was 
incompetent when initially refusing or failing to follow 
instructions during his VA hospitalization in 1993 
(including, of particular note, to take antibiotics for 
treatment of an infection of his right index finger).  This 
is medical evidence that the Veteran was furnished the 
medical treatment at issue without the Veteran's informed 
consent.  

Moreover, the October 2005 VA examiner's addendum states that 
"the right index finger of the distal interphalangeal joint 
was an unanticipated event that occurred during the course of 
his treatment."  This indicates the possibility that the 
additional disability of the right index finger was an event 
not reasonably foreseeable, which would establish proximate 
causation.  

The Board emphasizes that there is also significant, 
conflicting medical evidence indicating against proximate 
causation in other respects.  For instance, the October 2005 
VA addendum opinion proceeds to state "there was no evidence 
of negligence, poor care nor any error in judgment as to the 
cause for the persistent deformity of the right index 
finger."  And the April 2007 VA compensation physician 
opinion report specifically failed to find any carelessness, 
negligence, lack of proper skill, error of judgment, or 
similar fault on part of the VA that occurred in relationship 
to the October 1993 right index finger surgery.  Regarding 
informed consent specifically, there are signed informed 
consent records relating to surgery of his right index finger 
in October 1993, as well as a pre-operative note indicating 
that informed consent for debridement was appropriately 
obtained.  However, it is equally worth considering that the 
Veteran was receiving psychiatric treatment before and after 
the surgery, which show him to be diagnosed at the time with 
paranoid schizophrenia, with delusional symptoms.  

The Board therefore needs further medical comment to help 
determine any proximate causation, particularly regarding 
whether the Veteran was furnished the medical treatment at 
issue without his informed consent as per the criteria of 
38 C.F.R. § 17.32, as well if additional disability of the 
right index finger was an event not reasonably foreseeable.  
See 38 C.F.R. § 3.361(d)(1), (2).  Assistance by VA includes 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2009).  See also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); Charles v. 
Principi, 16 Vet. App. 370, 374-75 (2002).  When medical 
evidence is inadequate, VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

Accordingly, this case is REMANDED for the following 
additional development and consideration:  

1.	Schedule the Veteran for an appropriate 
VA compensation examination.  The Veteran is 
hereby advised that his failure to report for 
this scheduled VA examination, without good 
cause, may have adverse consequences on his 
claim.  The examination should include any 
necessary diagnostic testing or evaluation.  
The Veteran's VA claim folder and a copy of 
this remand must be made available to the 
examiner for review in connection with the 
examination.

After examining the Veteran, and reviewing the 
claim folder and associated VA medical 
treatment records, especially those related to 
VA surgery and related treatment of the right 
index finger in 1993, the examiner should 
provide an opinion as to each of the following 
questions:

(a) Did the Veteran suffer additional 
disability to the right index finger due to VA 
medical treatment and surgery in 1993?  If so, 
the additional disability incurred should be 
identified.

(b) If the Veteran has additional right index 
finger disability, was the proximate cause of 
the disability due to carelessness, 
negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the 
part of VA in furnishing the hospital care, 
medical or surgical treatment, or examination?  

In answering this latter question, 
specifically address:
i) Did VA fail to exercise the degree of care 
that would be expected of a reasonable health 
care provider, or 
ii) Was any right index finger surgery 
rendered without the Veteran's informed 
consent, or 
iii) Was that additional disability reasonably 
foreseeable?

A complete rationale must be provided for all 
conclusions.

2.	Then readjudicate the claim in light of 
any additional evidence.  If the claim is not 
granted to the Veteran's satisfaction, send 
him an SSOC and give him an opportunity to 
respond to it before returning the file to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


